In an action by an infant to recover damages for personal injuries and by her father for medical expenses and loss of services, the jury rendered a verdict in favor of the infant for $14,500 and in favor of the father for $1,100. The court set aside the verdict in favor of the infant and granted a new trial unless within five days the infant stipulate to reduce the verdict in her favor to $10,000. She failed to so stipulate. The appeal is from the order entered thereon. Order unanimously affirmed, without costs. No opinion. Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ.